NOTICE OF ALLOWANCE
	This Office Action is in response to the applicant-initiated interview on 04/21/2021 and the Final Rejection dated 10/30/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In applicant’s amendments filed 08/06/2021, claims 1-3, 9 are amended, claims 4-8, 10 are previously presented and claims 11-15 are newly added. Claims 1-15 as filed on 08/06/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed on 08/06/2020.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of the applicant-initiated interview on 04/21/2021 and the Final Rejection dated 10/30/2020, see below.  The rejections of claims 1-15 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 08/06/2020, the applicant-initiated interview on 04/21/2021, and as amended in accordance with the examiner's amendment, see below. 
Claims 1-3 and 5-15, as filed on 08/06/2020, and as amended in accordance with the examiner's amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner’s amendment was given in an interview with Krayner, Alexander (Reg. 60854) on 06/02/2021.

The application had been amended as follows:

In the claims filed on 08/06/2020:
In claim 1, lines 5-6:
“each of the plurality of bar support brackets being secured along one of the plurality of vertical frame members” has been deleted and replaced with ---each of the plurality of bar support brackets being secured along one of the plurality of vertical frame members, respectively---

In claim 1, line 8:
“and” has been deleted.

In claim 1, line 11:
“for receiving and recording exercise data.” has been deleted and replaced with 
---for receiving and recording exercise data; and 
wherein each of the plurality of tracking sensors comprises a capacitive proximity sensor that is configured to detect and report the presence of the elongated exercise bar within a sensor area of the capacitive proximity sensor.---

In claim 2, lines 1-2:
“each of the plurality of bar support brackets further include” has been deleted and replaced with ---each of the plurality of bar support brackets further includes---

In claim 3, lines 1-3:
“each of the weight sensors are mounted flush with a top surface of each of the plurality of bar support brackets” has been deleted and replaced with ---each of the weight sensors is mounted flush with a top surface of each of the plurality of bar support brackets---

Claim 4 has been cancelled.

In claim 9, lines 5-6:
“each of the plurality of bar support brackets being secured along one of the plurality of vertical frame members” has been deleted and replaced with ---each of the plurality of bar support brackets being secured along one of the plurality of vertical frame members, respectively---

In claim 9, line 11:
“exercise data; and” has been deleted and replaced with ---exercise data;---


In claim 9, line 14:
“the control unit.” has been deleted and replaced with 
---the control unit; and
.---


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 and 9. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record Anthony (US 7,666,118 A1), Adel (US 2014/0248996 A1), Anders et al (US 2005/0233871 A1), Bourgeois (US 2017/0043234 A1) fails to teach or render obvious a system for an exercise management and reporting system in combination with all of the elements and structural and functional relationships as claimed and further including:
“wherein each of the plurality of tracking sensors comprise a capacitive proximity sensor that is configured to detect and report the presence of the elongated exercise bar within a sensor area of the capacitive proximity sensor” (claims 1 and 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO NGUYEN KIM DO whose telephone number is (571) 270-3550.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/THAO N DO/
Examiner, Art Unit 3784

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784